Citation Nr: 1413607	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a right eighth rib facture.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral hallux valgus with pes cavus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The October 2006 rating decision denied increased evaluations for the Veteran's bilateral feet and right rib disabilities, as well as entitlement to TDIU; the November 2007 rating decision denied entitlement to DEA benefits.  

This case was previously before the Board in April 2011 when it was remanded for further development; the Veterans Law Judge who signed that remand order did not hold a hearing in the Veteran's case.  During the pendency of the remand, however, the Veteran requested a hearing before the Board.  The Veteran subsequently testified at a Board hearing before the undersigned Veterans Law Judge in July 2013; a transcript of that hearing is associated with the claims file.  

During the appeal, the Veteran retained the above-noted private attorney as his representative by way of a July 2012 Appointment of Individual as Claimant's Representative Form, VA Form 21-21a.  That Form, in Box 10 labeled "Limitation of Consent," notes that there was no limitation of representation.  During the July 2013 hearing, however, the Veteran's representative stated that there would be no representation of the Veteran with respect to the DEA benefits claim.

In a January 2014 letter, the Board sought to clarify the discrepancy between the oral limitation made at the hearing and the unlimited nature of the representation based on the July 2012 VA Form 21-22a.  While the Board mistakenly indicated in one part of that letter that it would proceed as though the Veteran was not represented, the letter should have read that without the proper limitation of representation in writing, the Veteran's representative would be considered the Veteran's representative as to all matters currently on appeal, to include the DEA benefits claim.  (This is what the Board stated in the first paragraph of its letter.)  The Veteran's representative sought clarification of the letter, and was informed of the above on January 23, 2014, by Board personnel.  

As of this time, no response to the letter or to the clarification sought by the Veteran's representative in January 2014-from either the Veteran or the Veteran's representative-has been received with respect to any limitation of representation in this case.  Accordingly, the July 2012 VA Form 21-22a, which indicates that there is no limitation of representation, will be given full effect.

The Board will proceed with adjudication of the Veteran's claims at this time as if the Veteran's representative's comments at the hearing limiting representation were not made.  The opportunity to testify about the DEA issue was relinquished in July 2013 when the representative choose not to address it at the hearing.  

(The increased evaluation claim for the Veteran's bilateral foot disability, and entitlement to TDIU and DEA benefit claims are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's right eighth rib has not been removed or resected, and reports of symptoms relative to residuals of a fracture are incredible.


CONCLUSION OF LAW

The criteria for award of a compensable evaluation for the Veteran's residuals of a right eighth rib fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5299-5297 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims for increased evaluation, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in June 2006 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his right rib disability herein decided, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2013 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that the right rib disability claim was a subject of the Board's April 2011 remand, which included requests to obtain a VA examination and his Social Security Administration (SSA) records.  The Veteran submitted his SSA records and those are associated with the claims file; he additionally underwent a VA examination in March 2012.  The examination included findings necessary to rate the disability.  Therefore, the Board finds that its remand order has been substantially complied with in regards to the right rib claim, and it may proceed to adjudicate upon the merits of that issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The Veteran has been assigned a noncompensable evaluation for his right eighth rib fracture residuals under Diagnostic Code 5299-5297.  Under Diagnostic Code 5297, a 10 percent evaluation is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent evaluation is warranted for removal of two ribs; 30 percent for removal of three or rib ribs; 40 percent for removal of five or six ribs; and, a 50 percent evaluation for removal of six or more ribs.  See 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2013).

The Veteran's increased evaluation claim for his right rib disability stems from a claim for TDIU in May 2006, after specifically disclaiming filing for that benefit between May 2005 and the May 2006 correspondence.  

On appeal, the Veteran has averred that he should have a higher evaluation due to the pain that he has at the site of his fracture.  The Veteran indicated in his hearing that he had pain at the location of his old fracture with a bit of radiation, but that in colder weather that pain would get worse.  He described the pain as a "jolt" during movement that "goes and comes" and would "ebb and flow;" it was described as intermittent, though "searing."  The Veteran did not indicate at his hearing that he had ever sought any treatment-either private or VA-for his right rib disability.  The Veteran and his representative specifically contended that the claim should be referred for extraschedular consideration due to his right rib pain.

The Veteran's other numerous statements on appeal generally do not mention his right rib disability at all, but rather focus almost solely on his bilateral foot disability.

The private medical records in the claims file are solely related to his bilateral foot disability.  Also, his SSA records are also almost solely related to his bilateral foot disability and nonservice-connected lower back condition.  None of those records shows complaints or treatment for a right rib problem or any symptomatology associated therewith.

The Board has additionally reviewed the Veteran's VA treatment records from June 2003 through November 2011, which are associated with the Virtual VA efolder and physical claims file.  The Board notes that there are no complaints or treatment for any right rib complaint, including pain, in those records.  In fact, the Veteran never mentions his rib in any of his treatment records since filing his claim in May 2006-the records that are most relevant to the claim on appeal.

In October 2006, the Veteran underwent a VA examination of his right rib.  During that examination, the Veteran reported that he fractured his right eighth rib during service in 1976 when he fell while skateboarding.  The Veteran indicated that his disability had improved since onset and denied any current treatment for that disability.  There was no history of hospitalization or surgery with regards to his right rib disability, though he had a history of a right eighth rib fracture.  He denied a history of bone neoplasm, osteomyelitis, inflammation, pain, fracture site motion, deformity, fever, or general debility.  The examiner noted that it did not affect motion of any joint and that there was no assistive device needed for walking due to that disability; nor were there reports of flare-ups.  

X-rays obtained at that time demonstrated no evidence of fractures, dislocations, lytic or blastic lesions.  Pleural effusion and pneumothorax were not present.  The Veteran was shown to have a limitation of walking due to his bilateral foot disability.  There was also no evidence of involucrum, sequestrum or draining sinuses.  The Veteran was diagnosed with a status post right eight rib fracture, which did not affect his activities of daily living.  The examiner specifically noted that the Veteran "denie[d] any current issues/problems as a result of [his] previous right eighth rib fracture."

The Veteran underwent another VA examination of his right rib disability in March 2012.  The examination is essentially similar to the October 2006 findings.  The examiner concluded that there were no significant effects on his general occupational functioning and there were no effects on his activities of daily living.  The examiner stated that the Veteran's right rib disability "does not prevent [him] from sustaining a gainful sedentary and/or physical employment."

Based on the foregoing evidence, the Board finds that a compensable evaluation for the Veteran's right rib disability is not warranted.  The evidence is clear that the Veteran has not had any resection of his right eighth rib (or any other rib for that matter), and there is no evidence that his right eighth rib (or any other rib for that matter) has been removed, surgically or otherwise.  The Veteran's right rib disability is therefore assigned a noncompensable evaluation under Diagnostic Code 5297, as there is no evidence of a removal or resection without regeneration of any of his ribs.  

As for the Veteran's testimony regarding pain, there appears to be no clinical basis for it.  In short, no disability has been identified to account for it and as a result the Board finds that the Veteran's reports are not credible.  The absence of true symptomatology is reflected in the fact that the Veteran has not mentioned any problems over the years when seen in a medical context.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

On appeal, the Veteran and his representative have specifically averred that the Veteran's right rib disability should be referred for extraschedular consideration due to the pain and other symptomatology that the Veteran has attested to in his July 2013 hearing.  

As an initial matter, the Board notes that the Veteran is competent to assert that he has pain at the site of the old fracture, which radiates, particularly with movement.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  The Board, however, finds that the Veteran's assertions of this pain, as noted above, are not credible.  

His assertions of pain and other right eighth rib pathology are undermined by his other statements to the contrary in the record, particularly at his October 2006 and March 2012 VA examinations.  The Veteran specifically denied any right rib pathology or symptomatology at his October 2006 VA examination, and no objective evidence of such symptomatology or any statements regarding an increase in symptomatology since the October 2006 examination were noted in the March 2012 examination.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The first complaint of any right rib symptoms was made in the context of the Veteran's pursuit of monetary benefits during the hearing before the undersigned in July 2013.

The Board, therefore, has weighed the lack of any contemporaneous treatment or complaints throughout the appeal period, along with his statements made at his VA examinations against his statements of pain made at his July 2013 hearing.  The Board finds the contemporaneous evidence and the Veteran's denials of symptomatology and pain during his VA examinations to be more believable.  Consequently, there is no suggestion that the Veteran has disability not contemplated by the rating schedule for which extra-schedular consideration is warranted.

An evaluation in excess of that assigned is provided for certain manifestations of disability, but the medical evidence reflects that there is no disability evident.  As the rating schedule is adequate, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a compensable evaluation for his right rib disability, to include referral for extraschedular consideration thereof, is not warranted based on the evidence of record at this time; the increased evaluation claim is therefore denied.  See 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5297.  The preponderance of the evidence is against the claim.


ORDER

A compensable evaluation for residuals of a right eighth rib fracture is denied.


REMAND

At the 2013 hearing, the Veteran stated that he felt that the March 2012 examination of his feet was not adequate; he specifically stated that the examiner did not take off his socks and shoes in order to examine his feet at all.  Moreover, in the Veteran's hearing, he testified extensively with regards to neurological symptomatology associated with his feet, which was not addressed in the March 2012 VA examination report.  The Board, therefore, finds that a remand is necessary to obtain another VA examination of his foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

In light of the referred claims noted in the Introduction, as well as the remand of the above increased evaluation issue, the Board finds that the TDIU and DEA issues also must be remanded at this time, as they are inextricably intertwined with the remanded rating issue.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Miami VA Medical Center, or any other VA medical facility that may have treated the Veteran for foot disability since November 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral foot disability, which is not already of record, to include any private examination and treatment thereof by Dr. Holberg or any other treatment provider since May 2006.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his foot disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to all foot symptomatology associated with the Veteran's hallux valgus and pes cavus.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement.  

The examiner should specifically address the following:  whether all toes tend to dorsiflexion, whether there is limitation of dorsiflexion at the ankle to a right angle, whether plantar fascia are shortened or so contracted that there is a dropped forefoot, whether there is marked tenderness under the metatarsal heads, whether all toes are in a hammer toe position, whether there are very painful callosities, and whether there is marked varus deformity.  The examiner should also indicate whether hallux valgus is so severe as to equate to amputation of the great toe.  All of these observations should be made for each foot.  

The examiner should additionally discuss any neurological symptoms associated with the Veteran's bilateral foot disabilities, to include discussing what, if any, nerves are affected or seemingly affected and whether such neurological symptoms represent a complete paralysis of that affected nerve or incomplete paralysis of that nerve which paralysis can be described as severe, moderately severe, moderate or slight in nature.

The examiner should also discuss the effect of the Veteran's bilateral foot disabilities on his employment, to include whether such precludes substantially gainful employment in light of his education and work history, but without regard to his nonservice-connected disabilities or age.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's increased rating claim for his bilateral foot disability, and his claims of entitlement to TDIU and DEA benefits.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


